Citation Nr: 0812379	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for migraine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic spine with strain 
and spondylosis.

4.  Entitlement to a separate evaluation for degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  Fibromyalgia did not manifest during service and is not 
attributable to service.

2.  Fibromyalgia is unrelated to a service-connected disease 
or injury.

3.  Migraine was manifest in service.

4.  Degenerative disc disease of the thoracic spine with 
post-service development of strain and spondylosis is 
manifested by forward flexion to 30 degrees, no neurological 
findings, and no incapacitating episodes requiring bed rest 
prescribed by a physician.

5.  Degenerative disc disease of the lumbosacral spine is 
manifested by forward flexion to 30 degrees, no ankylosis, no 
neurological findings, and no incapacitating episodes 
requiring bed rest prescribed by a physician.

CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Fibromyalgia is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

3.  Migraine was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Degenerative disc disease of the thoracic spine with 
post-service development of strain and spondylosis is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002) (in effect 
prior to September 26, 2003).

5.  Degenerative disc disease of the lumbosacral spine is 40 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) (in effect prior to 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
April and August 2001, after the enactment of the VCAA.

A letter dated in August 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claims.  She was informed that she was required 
to provide sufficient information to allow VA to obtain 
records.  She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was told what the evidence 
needed to show to substantiate a service connection claim.

An April 2007 letter asked the veteran to submit any evidence 
in her possession that pertained to her claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in April 2007.

The April 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In 
addition, the February 2003 statement of the case and 
November 2006 supplemental statement of the case included the 
specific rating criteria used to evaluate the veteran's spine 
disabilities.  The veteran's claims were subsequently 
readjudicated in August 2007.  Thus, the Board finds that the 
veteran had actual notice of all information necessary to 
substantiate a claim for an increase, and her claims were 
thereafter readjudicated.  Therefore, the veteran has been 
provided with all necessary notice regarding her claims for 
an increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in August 2007, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
veteran was afforded examinations with regard to her service 
connection claims in January 2002, November 2005, and June 
2007.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I. Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  While 
there has been a change in 38 C.F.R. § 3.310, this claim 
predated the amendment, and the change is clearly more 
restrictive.  As such the original regulation is for 
consideration here.


Fibromyalgia

The veteran has contended that she has fibromyalgia that is 
related to her active service.  She believes that it began 
when she had surgery on her knee, which is a service-
connected disability.

The veteran's service medical records indicate she was never 
treated for or diagnosed with fibromyalgia during service.  A 
separation examination report is not of record.

Post-service VA records show the veteran was first diagnosed 
with fibromyalgia in September 2001.

In January 2002, the veteran underwent VA examination.  For 
the last year, she had chronic pain in several areas.  She 
had been told it was fibromyalgia.  She complained of pain in 
the back of her scalp, her upper chest, and her upper back.  
It was difficult for her to concentrate or do any daily 
activities.  The pain was relieved by resting and worsened 
with activity.  On examination, the veteran had tenderness in 
the suboccipital area, the low cervical and anterior aspect 
of the intertransverse spaces, the trapezius area, 
supraspinatus, the second rib, the lateral epicondyles, the 
upper gluteal, the greater trochanter, and the bilateral 
knees.  The assessment was probable fibromyalgia.

In November 2005, the veteran underwent VA examination.  She 
indicated she was diagnosed with fibromyalgia in 1998 when 
she underwent a total knee replacement.  She complained of 
easy fatigue of the left knee, headaches, sleep disturbance, 
stiffness, anxiety, and depression.  Her hands were sensitive 
to the cold.  She was treated with prescription pain 
medication.  The examiner reviewed the veteran's claims file.  
On examination, the veteran suffered from muscle pain on both 
the right and left sides of her body, including the spine and 
extremities.  She had multiple tender points on the upper 
back, shoulders, neck, mid back, low back, hips, knees, and 
thighs.  The diagnosis was fibromyalgia.  The examiner opined 
that, although the veteran had fibromyalgia on current 
examination, there was no supporting evidence in the medical 
records that she had fibromyalgia following the injuries she 
sustained in service.  The disorder was first diagnosed in 
2002.  Based on the medical records, it was less likely than 
not that the veteran's fibromyalgia was related to findings 
shown during service or to her knee condition.

In a June 2006 addendum to the November 2005 examination 
report, the examiner indicated that fibromyalgia was not 
related to the left knee condition because there was no 
pathophysiological relationship between them.  A separate 
examiner, in the same addendum, indicated that there was no 
mention of generalized muscle ache or diagnosis of 
fibromyalgia in the service medical records.  There was no 
relationship between fibromyalgia and the spine disorder.  
Therefore, fibromyalgia was not caused by or the result of 
service or the spine disability.

In an additional October 2006 addendum to the November 2005 
examination, a separate examiner indicated that the veteran's 
headaches were not a factor in her fibromyalgia.

In June 2007, the veteran underwent VA examination.  Her 
claims file was reviewed.  She stated that her fibromyalgia 
began in 1998 with knee surgery.  She complained of pain in 
every joint and every part of the body.  On examination, 
there was no muscle asymmetry, atrophy, or rigidity on 
palpation.  The areas identified as tender to palpation were 
not consistent from one examination to the next.  No 
tenderness was found on the back, hips, skull, chest, medial 
scapulae, poster iliac crests, distal elbows, greater 
trochanters, or medial knees.  All are trigger or tender 
points typical in fibromyalgia.  The examiner concluded that 
the veteran did not meet the diagnostic criteria for 
fibromyalgia.  While she reported pain in all joints, she had 
positive responses in only four of eighteen trigger points.

In a July 2007 addendum to the June 2007 VA examination, the 
examiner indicated that the veteran does not now have 
fibromyalgia.  In addition, there was no relationship between 
any fibromyalgia and her active duty.  There was no 
pathophysiologic relationship between any service-connected 
disability and fibromyalgia.

In December 2007, the veteran testified that she first 
experienced symptoms of fibromyalgia in 1971 when she 
fractured her back.  She had uncontrollable pain in her 
joints.  She then stated she was first diagnosed with this 
disorder in 1984.

Based on a review of the record, the Board finds that service 
connection is not warranted for fibromyalgia.  While the 
veteran has contended that her fibromyalgia either began in 
service or began as result of surgery on her service-
connected left knee in 1998, she has not been shown to have 
the requisite medical training or knowledge to provide a 
competent opinion as to the etiology of the disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
the Board notes that throughout the appeal period, the 
veteran dated her diagnosis of fibromyalgia to 1998, when she 
had a total knee replacement performed on her left knee.  She 
stated that she had no symptoms prior to this.  However, 
during her December 2007 hearing, the veteran indicated that 
her pain symptoms began in 1971 during service, and she was 
first diagnosed in 1984.  The veteran, therefore, has 
provided two different accounts as to when her symptoms began 
and when she was first diagnosed.

In developing the veteran's claim, the RO obtained opinions 
regarding whether the veteran's fibromyalgia was related 
either directly to her active duty or to a service-connected 
disability.  The Board notes the June 2007 VA examination 
report and July 2007 addendum, indicating that the veteran 
did not currently have a diagnosis of fibromyalgia.  However, 
since separate examination reports and VA outpatient 
treatment records do show a diagnosis, the Board will accept 
this evidence as showing the existence of the disorder.

A review of the competent opinions of record shows they are 
consistent in determining that the veteran's fibromyalgia is 
not related to her active duty or to any service-connected 
disability.  The record contains no competent opinion showing 
otherwise.  Therefore, the Board concludes that the evidence 
establishes the veteran's fibromyalgia is not related to 
service or any service-connected disability.  The 
preponderance of the evidence is against the veteran's claim, 
and it must, therefore, be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Headaches

The veteran has contended that she has a headache disorder 
that is related to her active service.

The service medical records show the veteran reported no 
medical history of frequent or severe headaches in March 
1971.  She complained of and was treated for headaches in 
November 1972, June and December 1973, January and May 1974, 
and December 1975.  In September 1976, she did report a 
medical history of frequent or severe headaches.  She was 
again treated for headaches in December 1979 and March, June, 
and July 1980.  These headaches were variously noted to be 
migraine headaches, sinus headaches, and headaches due to 
trauma.

Post-service, VA treatment records dated in July 1983 and 
February 1984 show the veteran was treated for headaches.

An October 1984 hospitalization record shows the veteran was 
hospitalized for headaches of unknown etiology.

In January 2002, the veteran underwent VA examination.  She 
complained of headaches since the 1980s.  They typically 
lasted for two days, and the veteran had to stay in a dark 
room.  Neurologic screening was normal.  The assessment was 
migraine headaches.

In November 2005, the veteran underwent VA examination.  She 
complained of migraine-type headaches with severe pain.  
During headaches, she stayed in bed and could not do 
anything.  Following examination, the examiner diagnosed 
migraine headaches.  The examiner then opined that the 
headaches were at least as likely as not due to the veteran's 
service and thoracic spine disability.

In a June 2006 addendum to the November 2005 examination, the 
examiner indicated that he was referring to the headaches 
shown during the veteran's service in determining that they 
were related to service.  The examiner then stated that the 
veteran's headache syndrome was at least as likely as not 
caused by a service-connected condition.  She complained of 
severe and frequent headaches while in service.  She was 
diagnosed with and treated for headaches on several occasions 
while in service.  He was convinced they were related to some 
degree.

In an August 2006 addendum to the November 2005 examination, 
a separate examiner was asked to review the veteran's 
records.  The examiner indicated the veteran had a history of 
sinus headaches and of being hit in the head with a ball 
while in service.  X-rays were normal.  It was difficult to 
determine what kind of headaches the veteran had.  It was 
medically feasible that she had tension headaches, which 
developed from pain stressors due to her multiple surgeries 
and spine pain.

In an October 2006 review of the veteran's records, a 
physician indicated the veteran was treated several times in 
service for headaches.  Headaches were determined to be of 
unclear etiology and noted to be bilateral and temporal.  She 
also developed a headache from a viral infection in December 
1975.  Subsequently, she was treated for sinus headaches.  
She was also struck on the right side of her head in June 
1980.  It appears the veteran developed different types of 
headaches during her service.  Recent records indicate her 
headaches were migraine and vascular in nature.  The reviewer 
concluded that the veteran's current headaches were migraines 
and not sinus or tension headaches.  Thus, they were less 
likely than not related to the findings of headaches during 
service.  The rationale was that the veteran indicated her 
migraine headaches began in the 1980s.  The reviewer also 
determined the veteran's headaches were not due to her spine 
disabilities.

In June 2007, the veteran underwent VA examination.  She 
complained of headaches since 1971.

In a July 2007 addendum, the examiner noted there was no 
objective evidence of the disability.  The condition was by 
history only.  Review of the claims file shows many different 
patterns and etiologies of headache symptoms over the years.  
The examiner opined the veteran had many different headaches 
over the years and not one chronic headache disorder.  It was 
most likely that recent headaches were due to narcotic use.  
The symptoms were not related to service.

Based on a review of the record, the Board finds that service 
connection is warranted for a headache disorder.  As 
indicated above, there are numerous opinions regarding the 
etiology and diagnosis of the veteran's headache disorder.  
The November 2005 and June 2006 opinions related the 
veteran's headaches to service.  The August 2006 opinion 
provided no opinion as to etiology.  Then, the October 2006 
and July 2007 opinions indicated the veteran's headaches were 
not due to her active service or any service connected 
disability.  The Board finds the October 2006 opinion not 
reliable because the reviewer indicated there was no evidence 
of migraine headaches during service.  However, the veteran 
was found to have migraine headaches on at least one occasion 
in service.  In addition, the July 2007 reviewer provided no 
rationale for the opinion given.

While the November 2005 and June 2006 opinions were found to 
be inadequate by the RO, the Board finds that the examiner 
indicated a review of the veteran's claims file and provided 
a rationale for the opinion given.  Therefore, the Board 
concludes that the evidence is at least in equipoise as to 
whether the veteran's currently diagnosed headache disorder 
is related to her service.  Thus, the claim is granted.


II. Spine Disabilities

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although 
liberalizing rating criteria are only applicable since their 
effective date.  38 U.S.C.A. § 5110; VAOPGCPREC 3-2000.

In January 2002, the veteran underwent VA examination.  She 
described mainly lumbosacral pain.  The pain went down her 
legs to her feet.  She did not note real weakness.  On 
examination, flexion was to 30 degrees, extension was to 5 
degrees, and side flexion was to 5 degrees bilaterally.  She 
was tender in the left lumbosacral area.  X-rays showed no 
evidence of compression fracture.  Neurologic screening was 
completely normal.  The veteran used no crutch, brace, or 
compression device.  There was no spasm, no true sensory 
deficit, and no real weakness noted.  The assessment was 
lumbosacral pain with radicular syndrome secondary to 
degenerative joint disease.

November 2005 private x-ray reports show the veteran had 
degenerative joint disease of the lumbosacral spine and 
thoracic spine.  It was noted there were no deformities.

In November 2005, the veteran underwent VA examination.  She 
complained of constant pain that travelled to the hip and 
leg.  It was elicited by physical activities and stress.  On 
examination, flexion was to 70 degrees, with pain beginning 
at 60 degrees.  Extension was to 20 degrees, and lateral 
flexion was to 20 degrees, bilaterally.  Rotation was to 15 
degrees, bilaterally, with pain beginning at 10 degrees.  
Neurological examination was normal.  The diagnosis was 
degenerative disc disease of the thoracic spine.

In an October 2006 addendum to a previous VA examination 
report, the reviewer indicated the veteran had a diagnosis of 
degenerative disc disease of the lumbosacral spine.

In June 2007, the veteran underwent VA examination.  She had 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 80 degrees.  There was 
no decrease in range of motion due to pain or repetition.  X-
rays revealed no deformity of the thoracic spine.  Sensory 
examination was intact in all areas.  Clinical examination of 
the thoracic and lumbar spine was normal.

A June 2007 private hospitalization report shows the veteran 
arrived at the emergency room complaining of chronic back 
pain.  Following examination, the impression was chronic back 
pain and a lumbar herniated disk.  She was discharged home in 
stable condition.  She was instructed that she was not to 
drive or operate heavy machinery.  She was to limit lifting 
and engage in no strenuous activity.

In December 2007, the veteran testified before the 
undersigned.  She indicated that she was able to flex her 
thoracolumbar spine to 45 degrees, at which point pain began.


Prior to September 26, 2003

Diagnostic Code 5285 (in effect prior to September 26, 2003) 
provided ratings for residuals of fracture of vertebra.  
Diagnostic Code 5285 provided that, in cases where residuals 
of vertebral fracture did not involve the spinal cord or 
require a neck brace, such residual disability was to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  When the residuals of vertebral fracture 
were without cord involvement, but with abnormal mobility 
requiring neck brace (jury mast), the disability rating was 
60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5291 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the dorsal 
spine.  The maximum schedular rating under this Diagnostic 
Code is 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Severe limitation of motion of the lumbar spine was 
to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provided that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provided that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a.

Initially, the Board finds that the rating criteria in effect 
prior to September 2003 provided for separate ratings for 
limitation of motion of the dorsal and lumbar spine.  The 
Board acknowledges that the VA Manual M21-1 indicated that 
the thoracic and lumbosacral spine should be rated as a 
single disability.  However, there was no regulation 
consistent with this instruction until the regulations were 
revised.  In addition, the diagnostic codes in effect prior 
to September 2003 specifically provided for separate 
evaluations for the different spinal segments.  Therefore, 
the Board will evaluate the veteran's thoracic and 
lumbosacral spine disabilities separately under the criteria 
in effect prior to September 2003.

With regard to the veteran's thoracic spine disability, she 
is in receipt of a 10 percent disability rating under the 
criteria of Diagnostic Code 5291.  This is the maximum 
schedular evaluation provided for under this Diagnostic Code.

As indicated above, Diagnostic Code 5293, in effect prior to 
September 2002, provides rating criteria for intervertebral 
disc syndrome.  The veteran has been diagnosed with 
degenerative disc disease of her thoracic spine.  Therefore, 
these rating criteria are for application.  In order to 
warrant an increase, the evidence must show the veteran had 
moderate intervertebral disc syndrome with recurring attacks.  
However, the evidence shows that, while the veteran has been 
diagnosed with degenerative disc disease of the thoracic 
spine, her intervertebral disc syndrome is not moderate and 
has not resulted in recurrent attacks.  Therefore, an 
increase to a 20 percent rating is not warranted under this 
Diagnostic Code.

Under the criteria in effect for rating intervertebral disc 
syndrome from September 23, 2002, to September 25, 2003, an 
evaluation higher than 10 percent is not warranted because 
the evidence shows the veteran has not experienced 
incapacitating episodes, resulting in prescribed bed rest by 
a physician, for at least two weeks in the past twelve 
months.  Therefore, she has not demonstrated incapacitating 
episodes totalling at least two weeks during the past twelve 
months.  In addition, the evidence shows the veteran has no 
neurological manifestations due to her degenerative disc 
disease of the thoracic spine.  While she complained of pain 
that radiated to her legs, no neurological disorders were 
found.  January 2002, November 2005, and June 2007 
neurological examinations were normal.  Thus, an evaluation 
higher than 10 percent is not warranted for the veteran's 
thoracic spine under this Diagnostic Code.

As indicated above, the Board finds that the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine should be rated separately from her 
thoracic spine disability, pursuant to the criteria in effect 
prior to September 2003.  As indicated above, limitation of 
motion of the lumbar spine is rated, prior to September 2003, 
under Diagnostic Code 5292.  Throughout the appeal period, 
the veteran's lumbar spine has been shown to be limited to as 
little as 30 degrees of flexion in January 2002 to 
essentially normal flexion in June 2007.  Most recently, the 
veteran testified during her December 2007 hearing that she 
could bend over to approximately 45 degrees, at which point 
pain began.  Based on the evidence, the Board finds that the 
veteran's lumbosacral spine degenerative disc disease has 
been shown to be manifested by severe limitation of motion, 
such that a 40 percent rating is warranted under Diagnostic 
Code 5292, in effect prior to September 2003.

With regard to whether an even higher disability rating is 
warranted for the veteran's lumbosacral spine disability, the 
Board finds that the evidence shows she does not have 
pronounced intervertebral disc syndrome with persistent 
symptoms.  As indicated above, neurological examinations have 
been negative throughout the appeal period.  Therefore, a 60 
percent rating is not for application under Diagnostic Code 
5293, prior to September 2002.  Furthermore, the veteran has 
not experienced incapacitating episodes, resulting in bed 
rest prescribed by a physician, for at least six weeks of the 
past twelve months.  Therefore, a higher disability 
evaluation is not warranted under Diagnostic Code 5293, in 
effect from September 2002 to September 2003.

The veteran's service medical records suggest she suffered a 
compression fracture of the spine.  She also incurred a 
ligamentous injury during active duty.  Under Diagnostic Code 
5285, residuals of vertebral fracture that did not involve 
the spinal cord or require a neck brace are to be rated with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  The veteran 
is already rated for limitation of motion of the dorsal 
spine.  X-rays taken in January 2002 showed no evidence of a 
compression fracture.  In addition, November 2005 and June 
2007 x-ray reports showed there were no deformities of the 
veteran's spine, Therefore, while it appears the veteran 
incurred a compression fracture of her spine in service, 
current medical evidence demonstrates she does not have a 
demonstrable deformity of a vertebral body.  Therefore, an 
additional 10 percent rating is not warranted.

Thus, the Board has determined that the veteran's thoracic 
spine disability warrants a 10 percent rating, and her 
lumbosacral spine disability warrants a 40 percent 
evaluation, under the criteria in effect prior to September 
2003.


After September 26, 2003

Beginning September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

The Board must now determine if the criteria in effect from 
September 26, 2003 provide for an additional increase in the 
veteran's disability rating.  Under the revised criteria, 
disabilities of the spine are to be rated together under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  In order to warrant a disability rating in excess of 
the 40 percent already assigned, the veteran's spine 
disability must demonstrate ankylosis.  The evidence of 
record shows the veteran has never had ankylosis of any 
portion of her spine.  Therefore, an increased rating under 
these criteria is not warranted.

In addition, as indicated above, the veteran has not been 
prescribed bed rest by a physician for at least six weeks in 
the past twelve months.  Even though the IVDS in the thoracic 
and lumbar spine can be evaluated separately, such would not 
result in an evaluation higher than that assigned herein.  
See Diagnostic Code 5243, Note 2.  Therefore, she is not 
entitled to a higher evaluation under the criteria in effect 
as of September 26, 2003, for intervertebral disc syndrome of 
either portion of her spine.


Conclusion

Therefore, the Board finds that the veteran's thoracic spine 
disability warrants no more than a 10 percent rating, and her 
lumbosacral spine disability warrants a separate 40 percent 
rating.  As discussed above, both the old and new regulations 
for evaluating the veteran's spine disabilities have been 
considered by the Board in this case, because of the 
amendments which occurred during the pendency of the 
veteran's claim.  In this case, the Board found that applying 
the old criteria resulted in the highest possible evaluations 
for the veteran.  In any future claims and adjudications, the 
RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

The Board observes that consideration must be given to 
whether higher evaluations are warranted at any point during 
the pendency of the veteran's claims.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and uniform evaluations are warranted.


ORDER

Service connection for fibromyalgia is denied.

Service connection for migraine is granted.

An evaluation in excess of 10 percent for degenerative disc 
disease of the thoracic spine with post-service development 
of strain and spondylosis is denied.

A 40 percent evaluation for degenerative disc disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


